Title: From Alexander Hamilton to the President and Directors and Company of the Bank of Maryland, 10 April 1792
From: Hamilton, Alexander
To: President and Directors and Company of the Bank of Maryland


Treasury Department, April 10, 1792.
Gentlemen:
I am induced, by circumstances which have come within my knowledge, to inform you that the operation suggested in my letter of the 29th ultimo continues to be desirable, in relation to those who have payments to make at the custom-house in the course of the current month. You will consider it as it concerns the convenience of the Bank of Maryland.
I am, gentlemen, &c.
A. H., Secretary.
The President, Directors and Company of the Bank of Maryland.
